


110 HR 5181 IH: Robin Danielson

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5181
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Maloney of New
			 York (for herself, Ms.
			 Sutton, Mr. McNulty,
			 Ms. Jackson-Lee of Texas,
			 Ms. Woolsey, and
			 Mr. Abercrombie) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  program of research regarding the risks posed by the presence of dioxin,
		  synthetic fibers, and other additives in feminine hygiene products, and to
		  establish a program for the collection and analysis of data on toxic shock
		  syndrome.
	
	
		1.Short titleThis Act may be cited as the
			 Robin Danielson
			 Act.
		IResearch regarding
			 risks posed by dioxin, synthetic fibers, and other additives in feminine
			 hygiene products
			101.FindingsThe Congress finds as follows:
				(1)Tampons are used
			 by approximately 73,000,000 women in the United States today, and the average
			 woman may use as many as 16,800 tampons in her lifetime. A woman on estrogen
			 replacement therapy may use as many as 24,360 tampons in her lifetime.
				(2)The Environmental
			 Protection Agency and the International Agency for Research on Cancer, an arm
			 of the World Health Organization, have concluded that dioxins are a probable
			 human carcinogen (cancer causing agent).
				(3)According to the
			 Food and Drug Administration, dioxins are formed as a result of combustion
			 processes such as commercial and municipal waste incineration and from burning
			 fuels (like wood, coal, or oil). Dioxins are a byproduct of chlorine bleaching
			 of pulp and paper.
				(4)Tampons currently
			 sold in the United States are composed of cotton, rayon, or of a combination of
			 cotton and rayon. Rayon is produced from cellulose fibers derived from bleached
			 wood pulp.
				(5)While bleaching
			 processes that do not produce dioxin in any amount are available, most wood
			 pulp manufacturers, currently use elemental-chlorine free bleaching processes.
			 This process uses chlorine dioxide as a bleaching agent and still produces
			 dioxins.
				(6)The Food and Drug
			 Administration has not explicitly forbidden the use of chlorine in tampon
			 manufacturing.
				(7)Trace amounts of
			 dioxins can also be found in tampons that use a chlorine-free bleaching process
			 as well as 100 percent cotton tampons as the Environmental Protection Agency
			 states that due to decades of pollution, dioxin can be found in the air, water,
			 and ground and thus can be found in both cotton and wood pulp raw materials
			 used in tampon production.
				(8)The effects of
			 dioxin from various sources are cumulative. Women may be exposed to dioxin in
			 tampons and other menstrual products for as long as 60 years over the course of
			 their reproductive lives.
				(9)The Food and Drug
			 Administration has historically relied on data provided by manufacturers of
			 feminine hygiene products in determining product safety.
				(10)Although the Food
			 and Drug Administration currently requires tampon manufacturers to monitor
			 dioxin levels in their finished products, they do not generally collect this
			 information and it is not readily available to the public.
				(11)Recent studies
			 have produced conflicting information about the link between dioxin exposure
			 and increased risks for endometriosis.
				(12)The Environmental
			 Protection Agency has concluded that people with high levels of exposure to
			 dioxins may be at risk for other noncancer effects that could suppress the
			 immune system, increase the risk of pelvic inflammatory disease, reduce
			 fertility, and interfere with fetal and childhood development.
				(13)Toxic Shock
			 Syndrome (TSS) has been linked to tampon use and the absorbency of the tampon.
			 TSS is a rare bacterial illness that occurs mostly in menstruating women.
			 During 1979 and 1980, the syndrome was responsible for at least 55 deaths and
			 1,066 nonfatal cases.
				(14)In response to a
			 1988 lawsuit, the Food and Drug Administration has required tampons to be
			 labeled with reference to an absorbency standard (e.g., super tampons must
			 absorb between 9 and 12 grams of liquid).
				(15)As a result of
			 independent research that showed that synthetic fiber additives in tampons
			 amplify toxin production, which is associated with toxic shock syndrome,
			 manufacturers have ceased to include three of the four synthetic ingredients
			 once often used to increase tampon absorbency. Highly absorbent viscose rayon
			 is still used in tampon production.
				102.National
			 institutes of health; research on dioxin pursuant to office of research on
			 women’s healthPart F of title
			 IV of the Public Health Service Act (42 U.S.C. 287d et seq.) is amended by
			 adding at the end the following section:
				
					486C.Certain
				projects regarding women’s health
						(a)Dioxin in
				Feminine Hygiene Products
							(1)In
				generalThe Director of NIH, in collaboration with the Director
				of the Office, shall provide for the conduct or support of research to
				determine the extent to which the presence of dioxin, synthetic fibers, and
				other additives in tampons and other feminine hygiene products—
								(A)poses any risks to
				the health of women who use the products, including risks relating to cervical
				cancer, endometriosis, infertility, ovarian cancer, breast cancer, immune
				system deficiencies, pelvic inflammatory disease, and toxic shock syndrome;
				and
								(B)poses any risks to
				the health of children of women who used such products during or before the
				pregnancies involved, including risks relating to fetal and childhood
				development.
								(2)Requirement
				regarding data from manufacturersResearch under paragraph (1)
				shall include research to confirm the data on tampons and other feminine
				hygiene products submitted to the Commissioner of Food and Drugs by
				manufacturers of such products.
							(3)DefinitionFor
				purposes of paragraph (1), the term feminine hygiene products
				means tampons, pads, liners, and similar products used by women with respect to
				menstruation or other genital-tract secretions.
							(b)ReportsReports
				on the results of research under subsection (a) shall be periodically submitted
				to the Congress, the Commissioner of Food and Drugs, the Administrator of the
				Environmental Protection Agency, and the Chairman of the Consumer Product
				Safety Commission. Such reports shall be made available to the public through
				the data system and clearinghouse program established under section 486A, or
				through other appropriate
				means.
						.
			IICollection and
			 analysis of data on toxic shock syndrome
			201.FindingsThe Congress finds as follows:
				(1)Of
			 the cases of toxic shock syndrome in the United States, approximately 50
			 percent are related to tampon use and approximately 50 percent occur in
			 nonmenstruating women and in men and children.
				(2)The Centers for
			 Disease Prevention and Control has estimated that between one and two of every
			 100,000 women 15 to 44 years of age will develop the syndrome.
				(3)Epidemiological
			 data on cases of toxic shock syndrome are not systematically collected in the
			 United States, and information on cases seldom travels beyond the victim’s
			 circle of family and friends. Toxic Shock Syndrome is a nationally notifiable
			 disease that States report to the Centers for Disease Prevention and Control,
			 but the reporting by the States is voluntary.
				(4)According to the
			 Council of State and Territorial Epidemiologists, as of 2006, only 39 States
			 required reporting of streptococcal and non-streptococcal toxic shock syndrome
			 to State health officials.
				(5)The last active
			 surveillance of toxic shock syndrome occurred in 1987 only in four States and
			 surveying 12 million people. National surveillance is conducted through the
			 National Electronic Telecommunications Systems.
				(6)The Centers for
			 Disease Prevention and Control and the States should cooperate to collect and
			 analyze such data. Increasing the amount of information on toxic shock syndrome
			 will lead to increased awareness about the disease in the medical community,
			 and may also lead to an increased understanding of the causes of the
			 syndrome.
				202.Centers for
			 disease control and prevention; establishment of program for collection and
			 analysis of data on toxic shock syndromePart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S
			 the following section:
				
					317T.Collection and
				analysis of data on toxic shock syndrome
						(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out a program to collect,
				analyze, and make available data on toxic shock syndrome, including data on the
				causes of such syndrome.
						(b)National
				Incidence and PrevalenceIn carrying out the program under
				subsection (a), the Secretary shall to the extent practicable determine the
				national incidence and prevalence of toxic shock syndrome.
						(c)Cooperation With
				StatesThe Secretary may carry out the program under subsection
				(a) directly and through grants to States and local health departments.
						(d)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2008 through
				2012.
						.
			
